DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 1 in the reply filed on 3/29/2021 is acknowledged. The species requirement is withdrawn.

Claims 1-18 are pending.

Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.

Claims 1-8 and 16-18 are examined.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a written description rejection. The examiner will refer to paragraph number of the specification as provided in corresponding published application US20190136236.

The invention is drawn to a method of treating or preventing cardiac remodeling via the administration of a compound that inhibit the expression and/or activity of the lncRNA MEG3. The invention includes the use of any such inhibitory compounds and includes nucleic acid based expression inhibitors, small molecules, antibodies, and protein drugs, for example. It is known in the art and applicant discloses that there are several isoforms/splice variants of MEG3.
The specification exemplifies the use of a gapmer antisense targeting a region (SEQ ID NO:8) of murine MEG3 which gapmer targets all known murine isoforms/splice variants (SEQ ID NOS:1-7) and disclose a gapmer antisense oligonucleotide that targets within SEQ ID NO:21 which is a consensus sequence shared with all known human MEG3 isoforms/splice variants (SEQ ID NOS: 9-20) See paragraph 38 and Figures 2-4, for example. Methods that utilize nucleic acid inhibitors targeting within SEQ ID NO:8 and 21   have written description. 
 However, the claims encompass a broad scope where the scope lacks adequate written description. The invention, for example is disclosed to encompass the use of any inhibitory compound targeting any isoform and includes nucleic acid based expression inhibitors, small molecules, antibodies, and protein drugs, for example. The scope of the claims therefor include a potentially large genus of potential MEG3 inhibitors. The specification as filed does not provide any description of ANY inhibitors other than those addressed above that target consensus sequences within murine and human MEG3. One in the art would clearly not be appraised of the 
One in the art would not know, based on the specification as filed, what the structure of any other of the potentially broad scope MEG3 inhibiting compounds may be. One in the art would need to make that determination de novo since it is readily apparent that a sufficient number of MEG3 inhibitors have been described in the instant specification. One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed agonists or antagonists. 

 	The specification provides insufficient written description to support the genus encompassed by the claim.



	It is noted that, for example, paragraph 14 provides some guidance for screening for inhibitors, but Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	With the exception of the nucleic acid based inhibitors targeting SEQ ID NO:8 or 21, the skilled artisan cannot envision the detailed chemical structure of the encompassed MEG3 inhibtors required to perform the claim methods, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)


The following art is made of record and not relied upon, but is considered pertinent to applicant's disclosure. Piccoli et al (Circ. Res. Vol.121:575-583, 2017) is a post filing document that describes the exemplified targeting of MEG3 consensus sequences via gapmer antisense compounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEAN MCGARRY/Primary Examiner, Art Unit 1635